       Case 3:18-cv-02221-RDM Document 25 Filed 06/17/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HEANYI JOSEPH OKORAFOR,                          Civil No. 3:20-CV-2221
                                                 {JUDGE MARIANI)
              Petitioner

      V.


WARDEN CRAIG A. LOWE,

              Respondent

                                  .      ORDER

      AND NOW, THIS        /7   YaAY OF JUNE 2021, upon consideration of Petitioner's

Emergency Successive Petition for a Writ of Habeas Corpus and Release from Detention

(Doc. 1) and all relevant documents, for the reasons set forth in the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED THAT:

   1. Petitioner's Emergency Successive Petition for a Writ of Habeas Corpus and

       Release from Detention (Doc. 1) is DEEMED MOOT;

   2. The Report and Recommendation (Doc. 15) recommending denial of the Petition is

       DEEMED MOOT;

   3. Petitioner's Motion to Expedite the Adjudication of the Wirt of Habeas Corpus

       Petition (Doc. 22) is DEEMED MOOT;

   4. The Clerk of Court is directed to CLOSE this case.

                                                                             •
